Citation Nr: 0315412	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, W.C.


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1945.  

The issue on appeal was originally before the Board in 
January 2000 at which time it was remanded for additional 
evidentiary development.  

In May 2003, the veteran was informed that the Veterans Law 
Judge who conducted a July 1999 hearing was no longer with 
the Board and that she had the right to request another 
hearing with another Veterans Law Judge.  The veteran 
responded the same month that she did not desire another 
hearing.  


FINDINGS OF FACT

1.  Service connection for a respiratory disability denied by 
rating decision in June 1986; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence received since the June 1986 rating decision 
bears directly and substantially upon the matter at hand, and 
is so significant that it must be considered in order to 
fully decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1986 rating decision which denied entitlement to 
service connection for a respiratory disability is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the June 1986 rating decision 
denying service connection for respiratory disability is new 
and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of private and VA medical 
examinations, and testimony and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a January 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate her claim as well 
as the types of evidence VA would assist her in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a respiratory 
disability.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Criteria and Analysis

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran originally filed her claim of entitlement to 
service connection for respiratory disability in November 
1955, and the claim was denied in a January 1956 rating 
decision.  The veteran was not, however, informed of this 
rating decision and this decision did not become final.  The 
veteran submitted another claim of entitlement to service 
connection for a respiratory disability in April 1986 and the 
claim was denied by the RO in a June 1986 rating decision.  
The veteran did not appeal the June 1986 rating decision 
which became final.  38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for a respiratory disability.  

The claim was denied in June 1986 as the RO found that the 
bronchitis the veteran was treated for during active duty was 
acute and transitory which resolved with treatment.  

Evidence received subsequent to the June 1986 RO decision 
includes a lay statement, reports of VA examinations and VA 
and private post-service treatment records which reveal 
intermittent complaints of and treatment for bronchial 
asthma, chronic obstructive pulmonary disease, and 
bronchitis.  Significant to this decision is a report of a VA 
examination which was conducted in December 2002 which 
includes an opinion that the veteran had chronic bronchitis 
ever since she was in the military.  The Board finds that 
this evidence bears directly and substantially upon the claim 
for service connection for a respiratory disability; is 
neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
entitlement to service connection for a respiratory 
disability is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a respiratory 
disability.  To this extent, the appeal is granted.  


REMAND

As noted above, the Board has reopened the veteran's claim 
based on a report of a December 2002 VA examination.  At the 
time of the examination, the veteran informed the examiner 
that she had smoked cigarettes for less than five years in 
her whole life and had not smoked any in sixty years.  This 
statement was significant to the examiner as he opined that 
the veteran had obstructive lung disease "ever since she was 
in the military, which cannot be accounted for by merely five 
years of smoking which occurred nearly 60 years earlier."  
The Board notes, however, that there are numerous references 
in the veteran's medical records dated prior to 1987 which 
indicate that the veteran had a much longer smoking history 
than reported.  An October 1975 clinical record indicates 
that the veteran reported she smoked one pack of cigarettes 
per day for twenty years.  A May 1985 clinical record 
includes the notation that the veteran had quite smoking six 
years prior and had a 30-40 pack year smoking history.  In 
September 1985, the veteran informed a private health care 
professional that she smoked 1/2 pack a day for 39 years but 
discontinued this six years prior.  A March 1986 clinical 
record reveals the veteran reported she smoked 1/2 pack of 
cigarettes a day for 36 years.  

Most medical records dated after 1986 indicate the veteran 
informed health care professionals that she quite smoking in 
the 1940's but one dated in December 1999 indicates that the 
veteran was an ex-smoker with a 30 year history.  

The Board further notes that the veteran reported she had had 
continuous respiratory symptomatology since her discharge 
from active duty but there are private medical records 
associated with the claims which include recitations of the 
veteran's medical history wherein she reported she was 
healthy until around 1953 which was after the veteran's 
discharge from active duty.   

As the opinion included in the May 2002 VA examination was 
based on inaccurate information, it cannot be used as a basis 
for a grant of service connection.  Medical evidence that 
relies on history provided by the veteran is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board 
finds, therefore, that a new opinion as to the etiology of 
the veteran's respiratory disability based on an accurate 
history is required in order to accurately adjudicate this 
claim.  

In view of the foregoing, the case is REMANDED for the 
following development:  

1.  The RO should contact the examiner 
who promulgated the December 2002 report 
of VA examination and request that he 
provide an addendum to his examination 
report based on the fact that the veteran 
had been smoking for approximately 30 
years up until sometime in 1979.  The 
examiner should provide an opinion as to 
whether it is as likely as not that the 
veteran currently has a respiratory 
disability which was incurred in or 
aggravated by her active duty service.  
If the examiner who conducted the 
December 2002 VA examination is not 
available, the RO should reschedule the 
veteran for another VA examination by a 
suitably qualified health care 
professional who should be requested to 
provide the required opinion as to 
etiology.  The claims folder should be 
made available to the examiner for review 
before the examination.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant and her representative has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



